[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This action was tried to this court on December 15 and 20, 1994.
Plaintiff, Sonia D. Samuels, was struck by falling plaster or plasterboard from a wet ceiling in the kitchen of her apartment known as A-1, 215 Sigourney Street, Hartford, on January 24, 1990. This accident occurred as a result of the negligence of defendant, Dermoth H. Brown, owner of the building, in failing to keep the ceiling and apartment in good repair and habitable condition in violation of General Statutes § 47a-7 (a)(2) and 47a-51 (c) and otherwise failing to maintain said ceiling in a safe condition and preventing it from becoming wet.
As a result of this accident, plaintiff sustained abrasions, contusions, a cervical sprain which caused her pain and suffering, all of which required medical attention and caused her to incur bills for medical, hospital and therapy treatments in the reasonable sum of $994.58 and suffer the loss of wages in the amount of $813.08.
Plaintiff is found to have sustained damages in the fair and reasonable amount of $3,600.00 for which the defendant, Dermoth H. Brown is liable and Judgment is entered for the plaintiff in the amount of $3,600.00.